        Case 1:18-cv-01046-DAD-JLT Document 132 Filed 07/10/20 Page 1 of 2


1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
      LEONEL GONZALEZ and JONATHAN                      No.: 1:18-cv-01046-NONE-JLT
11    BASULTO,
                                                        ORDER ADOPTING IN FULL THE
12                   Plaintiffs,                        FINDINGS AND RECOMMENDATION
                                                        GRANTING MOTIONS FOR DEFAULT
13            vs.
                                                        JUDGMENT
14    JAG TRUCKING, INC. et al.,
                                                        (Docs. 123, 124, 125, 126)
15                Defendants.
      ____________________________________
16
      AND RELATED CROSS ACTIONS
17
18           This case arises from a May 8, 2018 multi-car accident on a stretch of Interstate 5 known as

19   “the Grapevine.” (Docs. 123, 124, 125, 126 at 4.) Plaintiffs Leonel Gonzalez and Jonathan Basulto

20   brought a negligence and negligent infliction of emotional distress action against Defendants JAG

21   Trucking, Inc. and Joshua Nicholson, who in turn cross complained against Juan Carlos A Hernandez

22   and Francisco Javier Jimenez Tapia dba Pitufos Transport. (Id.) Defendants later amended their cross

23   complaint to add all involved parties through a declaratory relief cause of action. (Id.) Cross-

24   plaintiffs, JAG Trucking, Inc. and Joshua Nicholson moved for default judgment against four

25   defaulted cross-defendants: Frank Lopez, Isaiah Gonzalez, Jose Alvarado and Juana Leuvano. (Doc.

26   Nos. 123, 124, 125, 126.) Specifically, cross-plaintiffs requested entry of judgments indicating that

27   each of the four defaulted cross-defendants would take nothing by way of any affirmative claim or

28   /////


                                                        1
       Case 1:18-cv-01046-DAD-JLT Document 132 Filed 07/10/20 Page 2 of 2


1
     defense. (Id.) No opposition to the motion for default judgment was filed. (See Doc. No. 127 at 2.)
2
     All other aspects of this case have been resolved globally through federal court mediation. (See Doc.
3
     No. 128 at 2.)
4           On June 10, 2020, the assigned magistrate judge issued findings and recommendation

5    recommending that the pending motions for default judgment be granted, providing the parties

6    fourteen days to file any objections to the recommendations. (Doc. No. 128.) In addition, the parties

7    were “advised that failure to file objections within the specified time may waive the right to appeal the

8    District Court’s order.” (Doc. No. 128 at 6, citing Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991);

9    Wilkerson v. Wheeler, 772 F.3d 834, 834 (9th Cir. 2014)). To date, no objections have been filed and

10   the time period for doing so has expired.

11          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C) and Britt v. Simi Valley United

12   School Dist., 708 F.2d 452, 454 (9th Cir. 1983), this Court conducted a de novo review of the case.

13   Having carefully reviewed the file, the Court finds the findings and recommendations are supported by

14   the record and proper analysis. All of the procedural pre-requisites for default judgment have been

15   observed, and the record supports the magistrate judge’s conclusion that all of the relevant factors set

16   forth in Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986), weigh in favor of entry of the

17   requested judgments.

18          Accordingly, the Court ORDERS:

19          1. The findings and recommendations dated June 10, 2020 (Doc. No. 128) are ADOPTED IN

20               FULL; and

21          2. Cross-plaintiffs’ motions for default judgment are GRANTED (Doc. Nos. 123, 124, 125,

22               126).

23
     IT IS SO ORDERED.
24
25      Dated:     July 9, 2020
                                                        UNITED STATES DISTRICT JUDGE
26
27
28


                                                         2
